DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 10/12/2021 after final rejection.  Applicant’s request for further search and consideration under AFCP 2.0 is granted and the amendment filed 10/12/2021 is hereby entered.  Claims 8 & 12 are canceled by Applicant.  Claims 1-7, 9-11, & 13-22 are pending.  Claims 5 & 16-19 were previously withdrawn from consideration.

Election/Restrictions
Claim 1 is allowable in view of the examiner’s amendment below. The restriction requirement, as set forth in the Office action mailed on 3/4/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between apparatus and method is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between apparatus and method groups is withdrawn.  The election of species requirement is, however, maintained, as the elected embodiment is expressly recited in the allowable claims.  Claims 16-19, directed to a method (incorporated, via examiner’s amendment, all limitations of the allowable apparatus claim), are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in light of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kiri Lee Sharon on 10/22/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A system comprising an engine having an exhaust system, the exhaust system comprising: 
an exhaust nozzle positioned adjacent an outlet end of the engine to receive a primary flow of exhaust gasses expelled from the engine; 
an exhaust duct positioned radially outward from the exhaust nozzle, the exhaust duct comprising an outlet;
an inlet defined by an opening between the exhaust nozzle and the exhaust duct exhaust duct; and 
a plurality of vortex generators arranged in pairs within the exhaust system, each pair including a first vortex generator and a second vortex generator adjacent to the first vortex generator, wherein the pairs are spaced from each other such that a circumferential distance between each adjacent pair is greater than a distance between the first and second vortex generators within each pair, wherein the plurality of vortex generators are disposed at positions where both the primary flow and the secondary flow are present during operation of the engine, the plurality of vortex generators configured to interrupt at least one of the primary flow or the secondary flow, and the plurality of vortex generators being further configured such that: 
common surface within the exhaust system, the common surface being an interior surface of the exhaust duct, each pair being located closer to the inlet than to the outlet of the exhaust duct; 
(ii) a base of the first vortex generator and a base of the second vortex generator are respectively arranged at a first angle and a second angle relative to a central axis of the exhaust system; and 
(iii) the first vortex generator is angled toward the second vortex generator to increase at least one of an amount of primary flow or secondary flow interacting with the first and second vortex generators; 
wherein each vortex generator of the plurality of vortex generators is triangular in shape, having a first vertex, a second vertex, and a third vertex positioned away from the interior surface of the exhaust duct; 
wherein the base of the vortex generator is defined between the first vertex and the second vertex, the first vertex and the second vertex being disposed to contact the interior surface of the exhaust duct; and 
wherein among each pair of vortex generators, a distance between the second vertex of the first vortex generator and the second vertex of the second vortex generator is less than a distance between the first vertex of the first vortex generator and the first vertex of the second vortex generator.  

2. - - CANCELED - - 

3. - - CANCELED - - 



9.  The system of claim 1, 

10.  The system of claim 1, 

16.  A method of cooling engine exhaust gasses of an engine having an exhaust system, comprising: 
expelling the engine exhaust gasses from an engine outlet, through an exhaust nozzle, and to an exhaust duct, the exhaust duct positioned radially outward from the exhaust nozzle and disposed , the exhaust duct comprising an outlet; 
drawing a secondary flow into the exhaust duct through an inlet defined by an opening between the exhaust nozzle and the exhaust duct; and 
interrupting at least one of the primary flow of the engine exhaust gasses or the secondary flow within the exhaust duct via a plurality of vortex generators
common surface within the exhaust system, the common surface being an interior surface of the exhaust duct, each pair being located closer to the inlet than to the outlet of the exhaust duct; 
(ii) a base of the first vortex generator and a base of the second vortex generator are respectively arranged at a first angle and a second angle relative to a central axis of the exhaust system; and 
(iii) the first vortex generator is angled toward the second vortex generator to increase at least one of an amount of primary flow or secondary flow interacting with the first and second vortex generators; 
wherein each vortex generator of the plurality of vortex generators is triangular in shape, having a first vertex, a second vertex, and a third vertex positioned away from the interior surface of the exhaust duct; 
wherein the base of the vortex generator is defined between the first vertex and the second vertex, the first vertex and the second vertex being disposed to contact the interior surface of the exhaust duct; and 
wherein among each pair of vortex generators, a distance between the second vertex of the first vortex generator and the second vertex of the second vortex generator is less than a distance between the first vertex of the first vortex generator and the first vertex of the second vortex generator.  

20. - - CANCELED - - 

Allowable Subject Matter
Claims 1, 4, 6-7, 9-11, 13-19, & 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 16, the prior art fails to teach, in combination with the other limitations of the respective claims (in particular, the particular arrangement and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741